DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 01/26/2022 has been entered. Claims 18-20 were added new. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections. 

Response to Arguments
Applicant's arguments filed on 01/26/2022 have been fully considered but they are not persuasive. 
Regarding 35 U.S.C. 102 and 103 rejections of claims 1-17, the applicant asserts that the cited Festner reference (WIPO Document No. WO 2021/063495 A1) does not teach a rotor blade having a common outer contour of single curvature in a segmentation region formed by the connection of a first and second rotor blade segments. Applicant further asserts the figures shown in Fester reference only schematically disclose the blade and has no valuable information about the curvature as it is only a simplified sketches too short to be able to make a statement about the curvature. Applicant also asserts blades are typically curved and Festner does not teach where there is a transition made from a double curved into a singly curved contour in a segmentation region.
The examiner respectfully disagrees.
It is only a speculation that Festner’s blade has a doubly curved contour in the segmentation region. As shown in figures 2-4 of Festner, in the very segmentation region, i.e., a very small region where blade segments 132 and 134 interfaces, there is no discernable change in the curvature or the contour across the interface of blade segments 132 and 134. It is also noted that in the broadest reasonable interpretation, the claimed segmentation region can be defined as the very small region at the interface of blade segments 132 and 134. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In this instance, the drawings shown in figures 2-4 show three-dimensional and two-dimensional views of a singly curved interface region in a manner that would be recognized by one of ordinary skill in the art and no features in Festner’s drawing suggest that the segmentation region contains more than one curvature at the interface in a manner that would be recognized by one of ordinary skill in the art.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claims 19-20 both recite “said rotor blade having aerodynamic profiles which are threaded … in relation to one another”. However no aerodynamic profiles shown in the drawings are threaded. Therefore, the claimed threaded aerodynamic profiles must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “said first and second connecting ends conjointly defining a partition interface” and “said rotor blade having aerodynamic profiles which are threaded and twisted in relation to one another along the longitudinal axis” which contains a new matter. While paragraph [0012] of the pre-grant publication of the instant application teaches aerodynamic profiles which are threaded and twist in relation to one another along the longitudinal axis, this paragraph is specific to an unpartitioned rotor blade. Therefore, there is no written description support for a partitioned rotor blade having aerodynamic profiles which are threaded and twist in relation to one another along the longitudinal axis.
Similarly, claim 20 also recites “said first and second connecting ends conjointly defining a partition interface” and “said rotor blade having aerodynamic profiles which are threaded and twisted in relation to one another along the longitudinal axis” containing new matter not supported in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “said rotor blade having aerodynamic profiles which are threaded and twisted in relation to one another along the longitudinal axis”. Here the limitation “one another” is indefinite it fails to establish a reference to point out the claimed one another.
Similarly, claim 20 also recites “said rotor blade having aerodynamic profiles which are threaded and twisted in relation to one another along the longitudinal axis”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Festner et al. (WIPO Document No. WO 2021/063495 A1).

As per claim 1, Festner discloses a partitioned rotor blade for a wind energy system, the partitioned rotor blade defining a longitudinal axis and comprising: at least a first rotor blade segment (132; figure 2) and a second rotor blade segment (134) along said longitudinal axis (120); said first rotor blade segment (132) having a first connecting region terminating in a first connecting end (136; figure 3) and said second rotor blade (134) segment having a second connecting region terminating in a second connecting end (138); said first and second connecting ends conjointly defining a partition interface (130) transverse to said longitudinal axis (as shown; figure 3); a connecting assembly (140, 142, 146) mutually connecting said first and second connecting regions at said partition interface to define a common segmentation region (as shown; figure 3); said rotor blade having a common outer contour of single curvature in said segmentation region formed by the connection of said first and second rotor blade segments (as shown, in the region of the interface, a single common, continuous curvature is formed; figure 2); and, said common outer contour being singly curved in said segmentation region (as shown; figure 2).

As per claim 2, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein said first and second connecting regions are arranged along said longitudinal axis (the regions at connection ends 136 and 138 are spaced along the longitudinal direction; figures 2, 3).

As per claim 3, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein a slope of a pre-bending of said rotor blade is constant in said segmentation region along said longitudinal axis (the slope at the dividing point 30 is shown to be constant along the longitudinal direction; figure 2).

As per claim 4, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein said rotor blade has a constant twist in said segmentation region along said longitudinal axis (both segments 132 and 134 are shown to be continuous, i.e., having a constant twist at the segmentation region; figure 2).

As per claim 5, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein said rotor blade has a constant profile thickness in said segmentation region along said longitudinal axis (the thickness is shown to be the same on both segments 132, 134 at dividing point 130; figure 3).

As per claim 6, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein said rotor blade has a constant profile depth in said segmentation region along said longitudinal axis (the chord length (profile depth) in both segments 132, 134 separated along the longitudinal axis; figure 2).

As per claim 7, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein all geometric measurements of said outer contour of said rotor blade are constant in said segmentation region (as shown; figure 2).

As per claim 8, Festner discloses the partitioned rotor blade of claim 1, and further discloses said wind energy system includes a hub (112; figure 1), and said segmentation region has an end facing toward said hub; said rotor blade has a border region bordering on said end of said segmentation region; and, said rotor blade further comprises a first profile depth in said segmentation region and a second profile depth in said border region; and, said first profile depth is greater than said second profile depth (as shown, the tip portion  (border region) radially outward of the segmentation region expanding between bearing sleeves 140 and 142 has a smaller chord length (second profile depth) than the chord length at the segmentation region; figure 2).

As per claim 9, Festner discloses the partitioned rotor blade of claim 1, and further discloses said wind energy system includes a hub; and said segmentation region has an end facing toward said hub; said rotor blade has a border region bordering on said end of said segmentation region; and, said rotor blade further comprises a first profile thickness in said segmentation region and a second profile thickness in said border region; and, said first profile thickness is greater than said second profile thickness (as shown, the tip portion  (border region) radially outward of the segmentation region expanding between bearing sleeves 140 and 142 has a smaller thickness (second profile thickness) than the thickness at the segmentation region; figure 2).

As per claim 10, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein said connecting assembly includes connecting devices (140, 142) in each of said first and second connecting regions to mutually connect first and second rotor blade segments (as shown; figure 3); and, said segmentation region extends at least over said connecting devices along said longitudinal axis (the segmentation region can be defined from an inner end of bearing sleeve 140 to outer end of bearing sleeve 142; figure 3).

As per claim 11, Festner discloses the partitioned rotor blade of claim 10, and further discloses wherein said connecting devices are bearing sleeves (bearing sleeves 140 and 142; figure 3).

As per claim 12, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein said connecting assembly includes connecting devices (140, 142) in each of said first and second connecting regions for mutually connecting said first and second rotor blade segments (as shown; figure 2); and, said segmentation region extends transversely to said longitudinal axis at least over said connecting devices in each of said first and second connecting regions (the segmentation region can be defined to extend transversely to the longitudinal direction over bearing sleeves 140 and 142; figure 3).

As per claim 13, Festner discloses the partitioned rotor blade of claim 12, and further discloses wherein the connecting devices are bearing sleeves (bearing sleeves 140 and 142; figure 3).

As per claim 14, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein said segmentation region extends from said partition interface to both sides thereof along said longitudinal axis by more than one meter in each direction along said longitudinal axis (the segmentation region can be defined to extend one meter from dividing point 130; figures 2, 3).

As per claim 16, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein said rotor blade (110) has a length extending from a mounting end (126)  to a rotor blade tip (the tip at segment 134; figure 2); and, said partition interface is located in a range of 60 to 90% of the length of said rotor blade measured from said mounting end (as shown; figure 2).

As per claim 17, Festner discloses a rotor blade segment for a partitioned rotor blade of a wind turbine, the rotor blade segment comprising a first connection end (136) with a first connecting region along a longitudinal axis; the first connection end being associated with a second connection end (138) of a further rotor blade segment for connection purposes (as shown; figure 2); and, the outer contour of the rotor blade being singly curved in the first connecting region (as shown; figure 2).

Claim(s) 1-4, 6-8, 10, 12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huth et al. (U.S. Pre-Grant Publication No. 2022/0065218).

As per claim 1, Huth discloses a partitioned rotor blade for a wind energy system, the partitioned rotor blade defining a longitudinal axis and comprising: at least a first rotor blade segment (32; figure 9) and a second rotor blade segment (30) along said longitudinal axis; said first rotor blade segment having a first connecting region terminating in a first connecting end (the region of blade segment 32 near joint 34; figure 9) and said second rotor blade segment having a second connecting region terminating in a second connecting end (the region of blade segment 30 near joint 34); said first and second connecting ends conjointly defining a partition interface (34) transverse to said longitudinal axis (as shown; figure 5); a connecting assembly (40, 66, collectively; figure 5) mutually connecting said first and second connecting regions at said partition interface to define a common segmentation region (as shown; figure 5); said rotor blade having a common outer contour of single curvature in said segmentation region formed by the connection of said first and second rotor blade segments (as shown; figures 4, 9); said outer contour being singly curved in said segmentation region (the pre-bend at a very small region near joint 34 (segmentation region) is zero, i.e., curved only in one direction; figure 9).

As per claim 2, Huth discloses the partitioned rotor blade of claim 1, and further discloses wherein said first and second connecting regions are arranged along said longitudinal axis (the regions at connection ends of blade segments 30 and 34 are spaced along the longitudinal direction; figures 5, 9).

As per claim 3, Huth discloses the partitioned rotor blade of claim 1, and further discloses wherein a slope of a pre-bending of said rotor blade is constant in said segmentation region along said longitudinal axis (the slope at the joint 34 is shown to be zero; figure 9).

As per claim 4, Huth discloses the partitioned rotor blade of claim 1, and further discloses wherein said rotor blade has a constant twist in said segmentation region along said longitudinal axis (both segments 30 and 32 are shown to be having a constant or zero twist at the segmentation region; figure 5).

As per claim 6, Festner discloses the partitioned rotor blade of claim 1, and further discloses wherein said rotor blade has a constant profile depth in said segmentation region along said longitudinal axis (the width (profile depth) in both segments 30 and 32 are shown to be the same in the segmentation region near joint 34; figure 9).

As per claim 7, Huth discloses the partitioned rotor blade of claim 1, and further discloses wherein all geometric measurements of said outer contour of said rotor blade are constant in said segmentation region (as shown; figures 5, 9).

As per claim 8, Huth discloses the partitioned rotor blade of claim 1, and further discloses said wind energy system includes a hub (26; figure 1), and said segmentation region has an end facing toward said hub; said rotor blade has a border region bordering on said end of said segmentation region; and, said rotor blade further comprises a first profile depth in said segmentation region and a second profile depth in said border region; and, said first profile depth is greater than said second profile depth (the width (depth) at the segmentation region near joint 34 is greater than the width at the tip; figure 9).

As per claim 10, Huth discloses the partitioned rotor blade of claim 1, and further discloses wherein said connecting assembly includes connecting devices (40, 60; figure 5) in each of said first and second connecting regions to mutually connect first and second rotor blade segments (as shown; figure 5); and, said segmentation region extends at least over said connecting devices along said longitudinal axis (the segmentation region can be defined as a small portion at beam structure 40 and receiving section 60; figure 5).

As per claim 12, Huth discloses the partitioned rotor blade of claim 1, and further discloses wherein said connecting assembly includes connecting devices (40, 60; figure 5) in each of said first and second connecting regions for mutually connecting said first and second rotor blade segments (as shown; figure 5); and, said segmentation region extends transversely to said longitudinal axis at least over said connecting devices in each of said first and second connecting regions (the segmentation region can be defined to extend transversely to the longitudinal direction over beam structure 40 and receiving section 60; figure 5).

As per claim 16, Huth discloses the partitioned rotor blade of claim 1, and further discloses wherein said rotor blade (28; figure 9) has a length extending from a mounting end (19) to a rotor blade tip (17); and, said partition interface is located in a range of 60 to 90% of the length of said rotor blade measured from said mounting end (as shown; figure 9).

As per claim 17, Huth discloses a rotor blade segment (32; figure 9) for a partitioned rotor blade of a wind turbine, the rotor blade segment comprising a first connection end (at joint 34) with a first connecting region along a longitudinal axis; the first connection end being associated with a second connection end of a further rotor blade segment (30) for connection purposes (as shown; figure 9); and, the outer contour of the rotor blade being singly curved in the first connecting region (as shown; figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Festner in view of Applicant’s admitted prior art.

As per claim 15, Festner discloses the partitioned rotor blade of claim 1. Festner further discloses wherein said rotor blade (110) has a length extending from a mounting end (126) to a rotor blade tip (the tip at segment 134; figure 2). However, Festner does not explicitly teach said partition interface is located in a range of 15 to 40% of the length of said rotor blade measured from said mounting end. 
In the Non-Final Rejection dated 10/26/2021, the examiner took an official notice that it is well known in the wind turbine rotor blade art to employ blade separation in more than one locations including a location within the 15-40% of the spanwise length in order to allow rotor blade assembly that requires a very long length. If applicant does not traverse the examiner’s assertion of official notice, the official notice is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Festner to incorporate another partition interface at a location in a range of 15 to 40% of the length of said rotor blade measured from said mounting end. 


Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huth in view of Applicant’s admitted prior art.

As per claim 15, Festner discloses the partitioned rotor blade of claim 1. Festner further discloses wherein said rotor blade (28) has a length extending from a mounting end (19) to a rotor blade tip (17). However, Festner does not explicitly teach said partition interface is located in a range of 15 to 40% of the length of said rotor blade measured from said mounting end. 
In the Non-Final Rejection dated 10/26/2021, the examiner took an official notice that it is well known in the wind turbine rotor blade art to employ blade separation in more than one locations including a location within the 15-40% of the spanwise length in order to allow rotor blade assembly that requires a very long length. If applicant does not traverse the examiner’s assertion of official notice, the official notice is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Huth to incorporate another partition interface at a location in a range of 15 to 40% of the length of said rotor blade measured from said mounting end. 

As per claim 18, Huth discloses a partitioned rotor blade for a wind energy system, the partitioned rotor blade defining a longitudinal axis and comprising: at least a first rotor blade segment (32; figure 9) and a second rotor blade segment (30) along said longitudinal axis; said first rotor blade segment having a first connecting region terminating in a first connecting end (the region of blade segment 32 near joint 34; figure 9) and said second rotor blade segment having a second connecting region terminating in a second connecting end (the region of blade segment 30 near joint 34); said first and second connecting ends conjointly defining a partition interface (34) transverse to said longitudinal axis (as shown; figure 4); a connecting assembly (40, 66, collectively; figure 5) mutually connecting said first and second connecting regions at said partition interface to define a common segmentation region (as shown; figure 5); said rotor blade having a pre-bending along said longitudinal axis (as shown; figure 9); said rotor blade having a common outer contour in said segmentation region formed by the connection of said first and second rotor blade segments (as shown; figures 4, 9); said outer contour being singly curved in said segmentation region (the pre-bend at the region near joint 34 (segmentation region) is zero, i.e., curved only in one direction; figure 9); and, a slope of said pre-bending of said rotor blade being constant in said segmentation region along said longitudinal axis (as shown; figure 9).
While Huth does not explicitly disclose said rotor blade having an outer contour being doubly curved, Applicant admits that doubly curved outer contour of the rotor blade, i.e., having a twist and a pre-bend is typically employed (see applicant’s remarks 01/26/2022, page 16). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Huth’s rotor blade to have both pre-bend and twist because, as Applicant admits, blades having both a twist and a pre-bend is typical. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745